Title: Circular Letter from John Dawson, 19 July 1798
From: Dawson, John
To: Madison, James


Dear Sir:
Philadelphia, July 19, 1798.
After a session of somewhat more than eight months, congress adjourned on Monday last, to meet on the first Monday in December. The senate was detained on Executive business; and have adjourned to day.
Many laws have been past, a list of which I enclose to you, and send a copy of those which are printed to your court for the use of the county—Some of these are highly important, and claim your particular attention; especially the law entitled “an act in addition to the act for the punishment of certain crimes against the United States.”
This law, in my judgement, is an open violation of that amendment, now a part of the constitution, which declares, That “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble, and to petition the government for a redress of grievances;”—And this, I trust, will be the opinion of the Courts—Should it not, it behoves you and every citizen to endeavour, in the mode prescribed by the constitution, to obtain its repeal, as it will have a tendency to curtail one of the first and dearest privileges which we enjoy; that of freely expressing our sentiments on all public men and measures.
The conduct of the French government towards our envoys, and the many captures of our vessels by the cruisers of that nation, have irritated the public mind very much against them, and cause the adoption of measures which I fear place us in a state of war, beget the necessity of new taxes, and will load us with a public debt, one of the greatest of national curses.
Extraordinary expences, amounting to fourteen million six hundred thousand dollars have already been authorised, and we have passed a law entitled “An act to lay and collect a direct tax within the United States,” which will amount to two million of dollars; of which Virginia will pay three hundred and forty-five thousand.
Still I have hopes, though indeed they are not sanguine, that the real interests of the two nations will produce a treaty honorable to both, and that Mr. Gerry, who was in Paris on the 20th of May, will be able to effect this desirable event. Should I be disappointed, we must abide the fate of our country, and act like men resolved to support its honour, liberty and independence.
For your information I subjoin a list of the officers lately appointed, and expect to have the pleasure of seeing you in September.
With much esteem, Your friend and servant,
J. Dawson.
George Washington, (Virginia) Lieutenant General, and commander in chief.
Standing army.—Charles C. Pinckney, (South Carolina) Henry Knox, (Massachusetts) major generals.
Alexander Hamilton—Inspector general; with the rank of major general.
Wilkinson, Brooks, Wm. Washington, and J. Dayton, brigadiers.
Provisional army.—Henry Lee, and E. Hand, major generals.
E. Huntington, A. W. White, W. Davie, and J. Sevier, brigadiers.
J. Craik, Physician general.
